Citation Nr: 1743089	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-34 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD)(previously diagnosed as panic disorder with agoraphobia and insomnia to include anxiety) due to sexual assault. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from January 2006 to April 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran was granted service connection for panic disorder, with agoraphobia and insomnia, to include anxiety due to sexual assault, with an assignment of a 50 percent disability rating.

The February 2010 rating decision granted the Veteran a rating increase for his posttraumatic stress disorder (previously diagnosed as panic disorder with agoraphobia and insomnia to include anxiety) due to sexual assault, from 50 percent to 70 percent, effective April 13, 2010.

The Veteran's service-connected psychiatric disorder was stated as panic disorder with agoraphobia and insomnia, to include anxiety disorder due to sexual assault, as per the 2014 VA rating decision.  However, as of the February 2015 rating decision, the Veteran's service-connected psychiatric disorder is stated as posttraumatic stress disorder (previously diagnosed as panic disorder with agoraphobia and insomnia to include anxiety) due to sexual assault.


FINDINGS OF FACT

The evidence of record shows that the Veteran's PTSD (previously diagnosed as panic disorder with agoraphobia and insomnia to include anxiety) due to sexual assault, has been productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: anxiety, sleep problems, avoidance issues, disturbances of motivation and mood, irritability and anger issues, and difficulty in adapting to stressful circumstances.



CONCLUSION OF LAW

The criteria for an increased rating in excess of 70 percent for PTSD (previously diagnosed as panic disorder with agoraphobia and insomnia to include anxiety) due to sexual assault, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9412 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran's representative has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability warrants a continuation of the 70 percent disability rating for the entire appeal period.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of any remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's PTSD is currently evaluated at 70 percent, effective April 13, 2010, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9412.

Under Diagnostic Code 9412, a 70 percent evaluation is prescribed when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is prescribed when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9412.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125 (a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD (previously diagnosed as panic disorder with agoraphobia and insomnia to include anxiety) due to sexual assault, warrants a continuation of the 70 percent rating for the entire appeal period.  The evidence shows that the Veteran's PTSD (previously diagnosed as panic disorder with agoraphobia and insomnia to include anxiety) due to sexual assault, causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: anxiety, sleep problems, avoidance issues, disturbances of motivation and mood, irritability and anger issues, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9412.

Regarding occupational impairment, in the January 2015 VA examination, the Veteran reported that she is pursuing a degree in early childhood education at Keystone College.  Furthermore, she plans to change her major to nursing.  The Veteran indicated that her educational pursuits have been hindered due to her inability to remain in a class setting, as she is prone to frequent panic attacks.  The Veteran indicates that she has not worked since leaving service.  At the March 2011 examination, she indicated that she had been employed at Pizza Hut for 5 months but quit when a male server got into her face and cursed her out.  The Veteran asserted to that examiner, that her unemployment is not due, primarily, to the effects of a mental condition.

Regarding social impairment, at the January 2015 examination, the Veteran indicated that she lives with her fiancée, with whom she has been together for 17 months.  She has two daughters, who were ages 2 and 7, at the time of the examination, and live with her.  She home schools her 7 year old daughter.  The Veteran was previously married in 2007, but divorced in 2011. 

The March 2011 examiner indicated that the Veteran was able to establish and maintain effective work/school and social relationships.   The examiner noted that the Veteran had difficulty maintaining effective family role functioning because she had recurrent conflicts with her husband and had voluntarily surrendered her daughter to her sister.  The examiner noted that she did not appear to pose a threat to herself or others.  The Veteran's  GAF score was recorded to be 55.

During the January 2015 examination, the Veteran reported that she endorses a negative self-concept.  However, she denies suicidal and homicidal tendencies.  The examiner indicated the Veteran is oriented to time, person and place.  Her reality testing is intact, with no significant compromises noted with insight or judgment.  The examiner summarized the Veteran's symptoms as occupational and social impairment with reduced reliability and productivity.

The March 2011 examiner reported that no delusions, hallucinations, suspiciousness or obsessive-compulsive behavior were observed.  The examiner noted that panic attacks were present and occur more than once per week.  The examiner indcated that because the Veteran was not in mental health treatment, her prognosis is guarded. 

The May 2014 miltary sexual trauma consult notes, indicate the Veteran's MST issues impacted her relationship due to her negative outlook and her being down on herself.  The Veteran reported the need to constantly be active or the images of the assault would pop back in her head.  She indicated that more images were popping up at that time.  The examiner indicated that the Veteran was free of homicidal and suicidal ideation.  It was further noted that the Veteran had no delusions, her judgment was intact, her motivation was fair, and her eye contact was adequate.

The Board considered the lay statements submitted by the Veteran and lay statements submitted on behalf of the Veteran.  In August 2010, the Veteran's ex-spouse submitted a lay statement reporting that the Veteran's mental conditions had him at a breaking point for divorce.  He indicated that the Veteran "never sleeps, unless she takes sleeping pills." He indicated that she is always on patrol, looking over her shoulder, and never feeling safe.  He stated she has constant mood swings, and breakdowns.

The medical evidence, combined with Veteran's subjective reports of his symptoms, indicates that the Veteran's PTSD (previously diagnosed as panic disorder with agoraphobia and insomnia to include anxiety) due to sexual assault, causes occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood, chronic sleep impairment, impairment of short term memory, problems with concentration, hypervigilance, anger control issues, increasingly isolative behavior, and difficulty in adapting to stressful circumstances.  The Board finds the Veteran's symptoms of his PTSD (previously diagnosed as panic disorder with agoraphobia and insomnia to include anxiety) due to sexual assault,  do not warrant an evaluation higher than the currently assigned 70 percent disability evaluation.  38 C.F.R. § 4.130, DC 9412.

The Board finds that the Veteran's PTSD has not been productive of total occupational and social impairment at any point during the appeal period to warrant a 100 percent rating evaluation.  With regard to social and occupational impairment, there is no evidence that the Veteran has total social impairment or occupational impairment due tosuch symptoms as: gross impairment in thought;persistent delusions or hallucinations; grossly inappropriate behavior or a persistent danger of hurting herself or others.   During the Veteran's most recent VA examination, the examiner described the Veteran as compliant with all requirements of the examination.  There was no significant compromises noted with her insight or judgment.  Her reality testing is recorded as intact.  The examiner described the Veteran as depressed with irritability.  The Veteran did not report suicidal ideation or homicidal ideation.  Moreover, the Veteran has generally not endorsed any of the symptomatology associated with a 100 percent disability rating over the course of the appeal period.  

While the Veteran does have irritability issues, there is no evidence that she has impaired impulse control with periods of violence.  There is nothing in the record to indicate she has obsessive rituals, neglect of appearance, continuous panic, or disorientation of any kind.  There is no evidence of gross impairment of thought, or communication.  Finally, there was no evidence of grossly inappropriate behavior or persistent danger of the Veteran hurting herself or others.  Therefore, the Veteran is not entitled to a 100 percent disability rating for her PTSD (previously diagnosed as panic disorder with agoraphobia and insomnia to include anxiety) due to sexual assault.  38 C.F.R. § 4.130, DC 9412.

A basis upon which to assign an increased rating for the Veteran's PTSD (previously diagnosed as panic disorder with agoraphobia and insomnia to include anxiety) due to sexual assault, has not been presented.

Although the Board is sympathetic to the Veteran's claims and appreciative of the Veteran's honorable service to our country, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

ORDER

An initial rating in excess of 70 percent for PTSD (previously diagnosed as panic disorder with agoraphobia and insomnia to include anxiety) due to sexual assault, is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


